*529ORDER
PER CURIAM.
Mitchell Dunn appeals the judgment of the motion court denying his Rule 29.15 motion for postconviction relief without an evidentiary hearing. Mr. Dunn sought to vacate his convictions and sentences for two counts of forcible rape, section 566.030, RSMo 2000, two counts of forcible sodomy, section 566.060, RSMo 2000, one count of burglary in the first degree, section 569.160, RSMo 2000, one count of sexual abuse, section 566.100, RSMo 2000, and four counts of assault in the third degree, section 565.070, RSMo 2000. The judgment of the motion court is affirmed. Rule 84.16(b).